Kilgore, J.
(after stating the facts.) The assignment of errors submitted by the appellant raises two ques tions which must be determined in this case: First, if the naturalization papers awarded the appellee by the Unitec States Court for the Indian Territory can be shown, by the appellant to be void, then the United States District Courl had no jurisdiction of the case; second, if the United States Court had jurisdiction, and yet if the judgment of the Cherokee Court granting the appellee a divorce is valid and bind ing, it is a bar to this action.
Judgment of naturalization conclusive.
It is not necessary to discuss in this connection the right of a member of any Indian tribe to obtain naturalization, nor the essentials and procedure incident to that right. Section 43 of the act of 1890, to enlarge the jurisdiction of the United States Court in the Indian Territory, provides “that any member of any tribe or nation in the Indian Territory may apply to the United States Court therein to become a citizen of the United States, and such court shall have jurisdiction thereof, and shall hear and determine such application, as provided in the statutes of the United States.” Before instituting this suit the appellee applied for and obtained naturalization by a judgment of the United States Court in the Indian Territory, under the section quoted. This judgment is set out in the record, and is in all respects complete and regular on its face. We are of the opinion that this judgment is conclusive of that question, and that it cannot be attacked, except by the government of the United States. This proposition seems to be supported by all the authorities to which we have had access.’ In the case of Spratt vs Spratt, 4 Pet. 393, the Supreme Court of the United States declares that “a judgment entered by a court of record in legal form in such cases closes all inquiry, and, like every other judgment, furnishes complete evidence of its own validity.” This same question was fully discussed by the Supreme Court of Arkansas in State vs Penney, 10 Ark. 629. This was a case in which the defendant’s right to hold the office of sheriff of Severe county, Ark., depended upon the naturalization of his father, and in which it was contended that the judgment of naturalization was void for many reasons, and that, the father not being a naturalized citizen, the defendant, his son, was an alien, and therefore could not hold the office of sheriff. The court held in that case that the judgment granting naturalization is conclusive of its own validity, and closes the door behind it to further inquiry. In Black, Judgm. § 804, it is said that under the *340laws of the United States the “record of the admission of an alien to citizenship in a court authorized to perform that act, reciting the facts which entitled the alien to such judgment, is a record which imports absolute verity, and its recitals cannot be questioned or contradicted in collateral proceedings.” The authorities are nearly all to that effect, and it seems to be clearly established that no one but the United States can attack such judgment even in a direct proceeding. It is scarcely necessary to say in this connection that a direct proceeding is one instituted by parties or privies for the purpose of annulling and setting aside a judgment or decree. The appellant in this case cites Webst. Citizenship, p. 143, in support of his theory in regard to the judgment of naturalization in favor of the appellee. That authority says that: “Such judgment is prima facie evidence of the facts which it recites. It is not, however, conclusive. ” And the case of Moses Stearn, a native' of Germany, who had been naturalized in the United States, is called by the author illustrative of the proposition suggested. In that case Stearn was naturalized, returned to Germany, and claimed the rights of citizenship and immunities of a citizen of the United States. A contest arose over the subject, and an international correspondence, carried on by the secretary of state on the part of the United States, was had in regard to his rights. On investigation by Mr. Fish, secretary of state, it was found that his naturalization papers were fraudulent and void, and the government of the United States refused to afford the protection which he claimed. We are of opinion that the judgment of naturalization offered in evidence in the court below in this case could not be attacked in the court below, and that the appellee, being a naturalized citizen of the United States, and not any longer a member of the tribe of Cherokee Indians, could sue in the United States Court for the Indian Territory, and that the court had jurisdiction of the cause.
Evidence— Presumption to support judgment.
Judgment— Collateral attack.
The second proposition raised by the assignment of errors in this case is that if the court had jurisdiction of the cause, and the judgment of the Cherokee Court is ^valid and binding, it is a bar to this action. The appellee charges in her pleadings that the suit instituted in the Cherokee Court n her name was without her authority, or knowledge or consent; that it ¡was a fraud and a forgery; and that she knew nothing of it until after the decree of divorce had been granted by the court to the appellant. These allegations do not appear to have been questioned below, and we müst assume that they were amply supported by the testimony. Such being the case, the judgment of divorce in the Indian Court.is evidently void, and can be attacked anywhere, even in a collateral proceeding. It is, says Black on Judgments (section 215,) essential to the validity of the judgment that the court have jurisdiction of the persons, of the subject-matter, and the particular question before it. It cannot .act upon persons not legally before it, upon one who is not a party to the suit, a plaintiff who has not invoked its arbitrament, or upon a defendant who has never been notified of the proceedings. In section 208, same authority, the following language is used: “It is a familiar and-universal rule that a judgment by a court having no jurisdiction of either of the parties or the subject-matter is void and a mere nullity, and will be so held and treated whenever and wherever, and for whatever purpose, it is sought to be used or relied on as a valid judgment. ’ ’ In the same section Mr. Black says that it is deducible from a majority of the cases that it is only when a judgment appears upon its face to have been rendered without jurisdiction that it caii be considered a mere nullity for all purposes. In section 275, Black, Judgm., it is said that the preponderance of authorities is in favor of the rule that a judgment of a superior court can never be impeached collaterally for want of jurisdiction not appearing on its face. The rule, however, is limited to domestic *342judgments; for, in the case of a judgment coming from a sister state or a foreign country, it is agreed that the want of jurisdiction may always be shown against it. The judgment of the Cherokee Indian Court granting the divorce which was pleaded in the court below in this case is undoubtedly on the same footing, with relation to the courts of the Indian Territory, as a judgment of a court of a state or territory. The rule seems to be, in all such cases, that the want of jurisdiction can be assailed collaterally on a proper allegation in the pleadings attacking the judgment to be used in the case, and, if-the testimony discloses the fact that the court rendering the judgment did not have jurisdiction of the parties, the judgment will be held, in such a proceeding, void. We are of opinion, therefore, that this judgment is void for the want of jurisdiction of the parties in the Cherokee Courts, and that no error was committed in allowing the collateral attack made on it by the appellee in the court below. The appellant has made no attack upon the sufficiency of the testimony to support the' findings of the court below throughout, and this court must conclude that the testimony was sufficient, and that the court found in accord therewith. Affirmed.
Judgment-4iollaterel attack.
Lewis, J., concurs.